Exhibit 10.15

APPROVED DEALER/CONTRACTOR AGREEMENT

This Agreement (“Agreement”) is made this 11 day of July, 2006 by and between
AFC FIRST FINANCIAL CORPORATION (hereinafter “AFC”), a Pennsylvania corporation,
and PETRO HOLDINGS, INC. (hereinafter “Seller”), Clearwater House, 2187 Atlantic
Street Stamford, CT 06902 organized under the laws of the State of Minnesota.

WHEREAS, Seller engages in the sale and installation of energy-related home
improvement goods and services (“Products”), each evidenced by a written
contract (“Purchase Contract”); and

WHEREAS, Seller offers, or desires to offer, credit sale purchase opportunities
to its retail customers (“Customers”) through the use of in-home, closed-end
retail installment sale contracts (“Installment Contracts”) and other financing
options in order to assist Customers in purchasing Products; and

WHEREAS, AFC is engaged in the business of purchasing Installment Contracts from
merchants and also offers direct loans to consumers to assist such consumers in
purchasing Products (“Loans”); and

WHEREAS, from time-to-time Seller may wish to sell to AFC certain Installment
Contracts and to offer its Customers the opportunity to obtain Loans from AFC,
and AFC may wish to purchase such Installment Contracts from AFC and provide
Loans to the Customers, all in accordance with the terms and conditions set
forth in this Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, and agreements set forth below and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and AFC agree as follows:

1. Representations and Warranties of Seller. Seller represents, warrants and
covenants to AFC that:

A. At all times during the term of this Agreement, Seller shall be and remain
duly licensed, authorized to conduct business, and in good standing in all
states in which it conducts business, and shall have the legal authority and
power to sell and/or install its Products.

B. Seller will not represent itself as an agent or employee of AFC.

C. With regard to any sale or installation of Products, Seller will comply with
all applicable laws and regulations in the solicitation, sale and installation
of its Products, including all federal and state rights of rescission.

D. The Products will be duly delivered and set in place by the Seller in a good
and workmanlike manner, accepted by the Customer in good and habitable condition
and working order, shall conform with all warranties, express or implied,
representations, legal obligations and local, state and federal requirements and
codes concerning the condition, construction, and placement of the eligible
improvements, and, upon receipt of notice from AFC and/or Customer to correct
any defective work and/or to replace defective material, Seller will within
sixty (60) days of such notice correct defective work and/or replace any
defective materials.

E. THE SELLER HEREBY GUARANTEES ITS PERFORMANCE IN THE SALE AND INSTALLATION OF
PRODUCTS BUT DOES NOT GUARANTEE THE PERFORMANCE OF ANY CUSTOMER ON ANY
INSTALLMENT CONTRACT OR LOAN.

F. Seller represents that AFC’s right to receive payments under any installment
sale contract or direct loan will not be subject to any defense the Customer may
raise relating to proper sale and installation of Products by Seller.

G. Each Purchase Contract arises from the bona fide sale of the Products
described therein, and the Seller has not engaged in fraud, misrepresentations
or deceptive practices.

H. No part of any down payment has been provided directly or indirectly by
Seller, or to the best of Seller’s knowledge, by any person other than the
Customer.

I. Any buyer protection plan purchased by a Customer in conjunction with the
sale or installation of Products will be in writing and shall comply with all
applicable laws.

J. Seller shall honor all warranty or service agreements of Seller or
manufacturer with any Customer.

K. AFC may inspect, upon reasonable notice during customary business hours,
Seller’s records and work to determine compliance with this Agreement.

L. The execution, delivery and performance by Seller of this Agreement, and of
each of the documents contemplated hereunder which are required to be executed
and delivered by Seller on an ongoing basis, does not and will not: (i) violate
any of the provisions of Seller’s governing documents; (ii) violate any
provision of any law in effect which is applicable to Seller, the installment
sale contract, the work contract, or any security interest; (iii) require
compliance with the notice procedures of any state’s bulk transfer laws;
(iv) violate any judgment, decree, writ, injunction, award, determination or
order currently in effect applicable to Seller or its properties or by which
Seller or its properties is or are bound or affected; (v) conflict with, or
result in a breach of, or constitute a default under, any of the provisions of
any indenture, mortgage, deed of trust, contract or other instrument to which
Seller is a party or by which it or its properties is or are bound; or
(vi) result in the creation or imposition of any lien upon any of the properties
of Seller pursuant to the terms of any such indenture, mortgage, deed of trust
or contract instrument.

2. Representations and Warranties of AFC. AFC represents, warrants and covenants
to Seller that:

A. At all times during the term of this Agreement, AFC is and shall be and
remain duly organized and in good standing under the laws of the Commonwealth of
Pennsylvania.

B. At all times during the term of this Agreement, AFC is and shall be and
remain duly licensed, authorized to conduct business in all states in which it
conducts business, and shall have all necessary and appropriate legal authority
and power either to purchase each Installment Contract or to make each Loan, as
the case may be.



--------------------------------------------------------------------------------

C. AFC acknowledges that Seller is not an agent or employee of AFC.

D. Any Installment Contract or Loan documentation provided by AFC for use by
Seller under this Agreement will comply in all respects with all applicable
state and federal laws, subject to the proper use of such documentation by
Seller in accordance with instructions from AFC. Any pre-printed information
contained on any Installment Contract or Loan documentation provided by AFC for
use by Seller under this Agreement will comply in all respects with all
applicable state and federal laws, subject to the genesis of such information
being provided by Seller to AFC in accordance with AFC’s instructions.

E. AFC shall conduct its business in all respects in accordance with all
applicable state and federal law, including without limitation the processing
and servicing of any purchased Installment Contracts and the origination,
processing and servicing of any Loans.

3. Breach of Representations and Warranties; Indemnification by Seller. In the
event that either party hereto breaches any of the representations or warranties
in this Agreement, it shall indemnify, defend and hold harmless the other party
for, from and against any and all claims, actions, causes of action,
liabilities, damages, losses, settlements, judgments, penalties, any return,
forgiveness or cancellation of all or any part of the principal or interest paid
or payable on any account, any reasonable attorney fees or expenses, and costs
(including, without limitation, litigation-related costs and expenses and
reasonable attorneys’ fees) which result directly or indirectly from such
breach. The term “losses” as used in this Section includes any amounts recovered
by Customer from either party and any unpaid balance of the amount financed and
any unpaid finance charges that are not paid by the Customer due to such breach
by Seller pursuant to 16 C.F.R. 433 et. seq., Preservation of Borrower’s Claims
and Defenses.

4. Reporting Requirements. A party (the “responding party”) shall make available
to the other party, promptly upon the other party’s request, all or any of the
following information:

A. Financial statements within one hundred twenty (120) days of the responding
party’s fiscal year end.

B. Dun and Bradstreet report on responding party.

C. Three (3) trade references.

D. Copy of any license(s) required by applicable law for responding party to
operate its business.

E. Evidence of Liability and Workmen’s Compensation Insurance coverage.

5. Sale, Purchase and Assignment of Installment Contracts. Notwithstanding
anything to the contrary contained herein or elsewhere, Seller shall not be
obligated to sell to AFC, and AFC shall not be obligated to acquire from Seller,
any specific Installment Contract, or to make any specific Loan, nor shall any
party hereto be required to engage in any particular number of transactions or
any particular principal amount of such transactions, either individually or in
the aggregate. AFC shall not acquire from Seller any Installment Contract,
unless the same is executed and delivered by Seller and all of the other
conditions to a sale set forth herein or otherwise have been met to AFC’s
complete and sole satisfaction. No liabilities or obligations of Seller under or
relating to any Installment Contract or otherwise are being assumed by AFC
hereunder, nor shall any such liabilities be assumed by AFC by virtue of
entering into this Agreement or purchasing any Installment Contract. Seller may,
or shall at AFC’s request, execute a written assignment to AFC, which may be in
the form of an individual assignment or part of a blanket assignment, of each
Installment Contract. At either its own option or that of AFC, Seller shall
endorse each Installment Contract as follows:

“For value received, the undersigned hereby sells, transfers and assigns to AFC
all its right, title and interest in and to the within instrument and any real
or personal property securing the obligations evidenced thereby.”

The assignment of an Installment Contract, which shall be effective as of
Seller’s receipt in good funds of payment under Section 7 below, shall include
assignment of all Seller’s right, title and interest to said Installment
Contract, all documentation evidencing or executed or provided by the Customer
in connection therewith, all of Seller’s rights thereunder, including without
limitation Seller’s rights to insurance proceeds or insurance policies relating
to such Installment sale Contract or the underlying real or personal property,
and all proceeds of any of the foregoing. The Assignment shall be WITHOUT
RECOURSE except to the limited extent provided in Section 8 below.

6. Delivery of Documents. Seller shall deliver to AFC the following documents:

A. With respect to an Installment Contract, the original of each Installment
Contract executed by the Customer, together with any assignment and/or
endorsement executed pursuant to Section 5 above;

B. The original pledge or grant of a security interest, if any, securing the
Customer’s obligations under an Installment Contract or Loan, as the case may
be;

C. The original credit application completed and signed by the Customer(s);

D. The original underlying Purchase Contract and all related rescission notices
and completion certificates with respect to each Purchase Contract and
Installment Contract, all properly executed and dated;

E. All documents, agreements, notices, instruments and assignments of any kind
relating to the Installment Contract including all of Seller’s books, records,
ledger cards, plus all certificates of title, appraisals, opinions or abstracts
of title, certificates or policies pertaining to title insurance, hazard
insurance, credit life or disability insurance, or any other certificate or
document pertaining to the Installment Contract.

7. Payment of Purchase Price or Loan Proceeds. AFC shall purchase any
Installment Contract hereunder for the “Amount Financed”, as set forth on the
Installment Contract, unless specifically otherwise agreed in writing between
Seller and AFC. The purchase price of each Installment Contract purchased or the
proceeds of each Loan, as the case may be, will be payable by AFC to the Seller
upon satisfaction of the following conditions: (i) delivery of the documents
required under Section 6 above to AFC and satisfactory completion of AFC’s
quality check thereof, which may include at AFC’s option a telephone audit with
Customer to ensure quality control; (ii) delivery by Seller to AFC of a
completion certificate on a form supplied by AFC and



--------------------------------------------------------------------------------

signed by the Seller and the Customer (“Completion Certificate”), confirming
that the work has been completed, is satisfactory, and that the Customer
authorizes payment to Seller, and (iii) compliance with all applicable terms of
this Agreement and all federal, state and local laws and regulations applicable
to the transactions set forth herein.

8. Breach; Repurchase; Termination. In the event of a breach of any
representation, warranty or covenant of Seller, any claim by a Customer based
upon allegations of fact which if found to be true would constitute a breach of
Seller’s warranties herein or if Seller or AFC is named as a defendant or
responding party in any administrative, regulatory, or judicial proceeding or
complaint based upon allegations of fact which if found to be true would
constitute a breach of Seller’s warranties or representations herein, Seller
shall:

(a) At AFC’s request, immediately repurchase the Installment Contract affected
by the breach of representation or warranty or alleged breach of representation
or warranty by paying to AFC the total purchase price for such account, plus
accrued interest at the rate set forth in the Installment Contract, plus
expenses, less actual payments received by AFC after purchase. Said repurchase
is without any representation, warranty or recourse on part of AFC; and

(b) On demand, hold AFC, its parent, subsidiaries, affiliates, lenders,
successors and assigns and their respective officers, employees, agents and
directors free and harmless from any resulting claims, losses, costs, damages,
punitive damages, penalties, any return, forgiveness or cancellation of all or
any part of the principal or interest paid or payable on any Account, any
attorney fees, legal fees or expenses imposed or sought to be imposed upon it,
however denominated, and, at AFC’s option, forthwith enter and defend AFC at
Seller’s sole expense in any judicial, administrative, or regulatory proceedings
using counsel selected by AFC.

Either party may terminate this Agreement in writing at any time and for any
reason by thirty (30) days written notice of termination. The provisions of this
Agreement which by their plain meaning are intended to survive termination shall
so survive. Termination of this Agreement shall not release either party hereto
from any of its responsibilities or liabilities related to such transactions
unless and until a party expressly agrees in writing to release the other from
those responsibilities or liabilities.

9. Notices. All notices between the parties shall be in writing and shall be
sent by registered or certified US Mail, return receipt requested, addressed to
the address set forth below, (except that AFC may notify Seller of changes in
its programs and procedures from time to time orally, by FAX, by mail, by hand
delivery, or by whatever means AFC in its sole discretion deems appropriate), or
to such other address as may be specified by written notices delivered in
accordance herewith.

 

(1) AFC:

   (2) Seller

Peter J. Krajsa, President

   President

AFC First Financial Corp.

   Petro Holdings, Inc.

P.O. Box 1844

   Clearwater House, 2187 Atlantic Street

Allentown, PA 18105-1844

       Stamford, CT 06902

10. Amendment. This Agreement may be amended or modified by the parties from
time to time, but only by written agreement executed by both parties.

11. Governing Law. This Agreement has been executed in and shall be governed by
the laws of the Commonwealth of Pennsylvania.

12. Assignment. The rights and obligations under this Agreement shall not be
assigned by either party, except with the prior written consent of the other
party, which consent shall not be unreasonably withheld.

13. Entire Agreement. The terms contained herein constitute the entire agreement
of the parties with respect to the matters herein. Any representations or
agreements that may have been made by any party prior to the execution of this
Agreement with respect to such matters are void, and neither of the parties has
relied on such prior representation in executing this Agreement. The recitals
set forth above are included herein as if set forth in full. If any one or more
of the provisions contained in this Agreement for any reason are held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision thereof and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

IN WITNESS WHEREOF, the duly authorized representatives of each of the parties
hereto have hereunto set their hands and seals as of the date and year first
above written.

 

AFC FIRST FINANCIAL CORPORATION

    PETRO HOLDINGS, INC. By:   /s/    Peter J. Krajsa     By:   /s/    Joseph R.
McDonald           Peter J. Krajsa, President       Joseph R. McDonald V.P.
Sales and Marketing         Print Name and Title



--------------------------------------------------------------------------------

ADDENDUM

TO APPROVED DEALER/CONTRACTOR AGREEMENT FOR

APPROVED PENNSYLVANIA ENERGYLOAN SELLERS

IN KEYSTONE HOME ENERGYLOAN PROGRAM

THIS ADDENDUM (“Addendum”) SHALL FORM A PART OF, AND ITS TERMS AND CONDITIONS
ARE INCORPORATED INTO, THE APPROVED DEALER/CONTRACTOR AGREEMENT DATED July 11,
2006 BY AND BETWEEN AFC First Financial Corporation and PETRO HOLDINGS, INC. as
“Seller” (the “Agreement”).

WHEREAS, the parties hereto desire to facilitate financing at reduced interest
rates under the Keystone Home Energy Loan Program (the “Program”) for Customers
resident in the Commonwealth of Pennsylvania, who procure certain qualifying
Products from contractors and dealers who are qualified, in the determination of
AFC, to install and service ENERGYSTAR™ products and services (“Approved
Seller”).

NOW, THEREFORE, the parties agree as follows.

 

  (a) Seller shall represent its role in the Program properly to the Consumer
solely as an Approved Seller authorized to make Installment Contracts under the
Program, and not to identify itself as an “approved” ENERGYSTAR™ dealer or to
use a similar reference.

 

  (b) Each Installment Contract written by Seller and purchased by AFC under the
Program shall comply with the terms of the Program, including without limitation
with respect to the Products subject thereto and the percent of the total cost
shown on the Installment Contract that represents qualifying Products.

 

  (c) Seller shall report the exact nature, make and model of the qualifying
ENERGYSTAR™ or other improvement to AFC at the time of application, on a form
approved by AFC and signed by both Seller and Consumer.

 

  (d) AFC shall assist Seller in marketing of the Program and the training of
its staff in explaining to the Consumer the benefits of financing and utilizing
ENERGYSTAR™ and other qualifying improvements.

 

  (e) All other terms, conditions and representation of the Agreement remain in
full force and effect. To the extent there is any conflict between the terms of
this Addendum and the Agreement, the Agreement shall control.

IN WITNESS WHEREOF, the duly authorized representatives of each of the parties
hereto have hereunto set their hands and seals as of the date shown below.

 

PETRO HOLDINGS, INC.   By:   /s/ Joseph R. McDonald       7/11/06 Dealer
Signature       Date Joseph R. McDonald V.P. Sales and Marketing Print Name and
Title

 

AFC First Financial By:   /s/ Peter J. krajsa   Peter J. krajsa, President